Citation Nr: 1616043	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  14-38 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to higher initial rating in excess of 10 percent for a service-connected for left knee strain and degenerative arthritis, status post partial knee replacement (hereinafter "left knee disability"), from April 2, 2012.  


REPRESENTATION

The Veteran is represented by: The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from September 1954 to June 1958.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York, which in pertinent part denied an increased rating in excess of 10 percent residuals of a left femur fracture.  In a September 2015 decision, the RO granted a separate 10 percent rating for a left knee disability as a residual of the left femur fracture, effective April 2, 2012, the date the claim for an increased rating for residuals of the left femur fracture was received. 

In October 2015, the Board granted an increased rating of 40 percent for left leg sciatic neuritis as a residual of the left leg femur fracture, which is now final.  See  38 C.F.R. § 20.1100 (2015).  Additionally, in the October 2015 decision, the Board, prior to the receipt of (and unware of) the September 2015 RO rating decision that granted a separate 10 percent rating for the left knee disability, issued a decision that bifurcated the issue of entitlement to a separate rating for the left knee disability, and granted a separate 10 percent rating for the left knee disability effective April 2, 2012 while remanding the issue of a rating in excess of 10 percent for the RO to adjudicate in the first instance (which the September 2015 decision had already done).  

In an October 2015 rating decision, the issue of an initial rating for the left knee disability was readjudicated, and a 10 percent rating for the left knee disability was continued.  A supplemental statement of the case was issued, denying a higher initial rating in excess of 10 percent for the left knee disability; therefore, the Board finds that there has been substantial compliance with the prior remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 	 22 Vet. App. 97 (2008).

The issues of whether new and material evidence has been received to reopen service connection for a right knee disability and back disability (as secondary to a service-connected left femur fracture) have been raised by the record in an August 2015 informal hearing presentation and were previously referred to the Agency of Original Jurisdiction (AOJ), but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  For the entire initial rating period from April 2, 2012, the left knee disability has been manifested limitation of motion due to pain, a history of locking, and effusion into the joint that are productive of noncompensable limitation of motion.   

2.  For the entire initial rating period from April 2, 2012, the left knee disability has not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, malunion or nonunion of the tibia or fibula, or genu recurvatum.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a higher initial rating of 20 percent, but no higher, from April 2, 2012 for the for left knee strain and degenerative arthritis, status post partial knee replacement, under Diagnostic Code 5258 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 
38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied through an August 2012 letter to the Veteran.  When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 19 Vet. App. 473 (2006), Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records. 	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, and VA examination reports.   

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in July 2015.  The Board finds that the VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted physical examination, and included relevant test results.  

The Veteran was given the opportunity to testify before a Veterans Law Judge, but elected to proceed without a hearing.  See November 2014 substantive appeal.  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of     38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Rating the Left Knee Disability 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period.

The Veteran is in receipt of a 10 percent disability rating for the left knee arthritis from April 2, 2012 under Diagnostic Code 5003, 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

 Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
 (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
 (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

The Diagnostic Codes that rate on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  Id.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. Id. 

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204- 07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Throughout the course of the appeal, the Veteran generally contends that the left knee disability associated with the left femur fracture has been manifested by more severe symptomatology than contemplated by the 10 percent rating assigned from April 2, 2012.  The Veteran has described symptoms of pain on movement, limitation of motion, locking, tenderness, and pain on weight bearing.  See July 2015 VA examination report; see also June 2000 Joint Reconstruction Orthopedic Center notes.  

The Veteran submitted private treatment records that address the severity of the service-connected left knee disability.  A June 2000 private treatment note from the Joint Reconstruction Orthopedic Center notes that the Veteran has a history of locking and swelling of the left knee, and the Veteran had arthroscopic surgery on the left knee.  In November 2005, the Veteran again was treated for left knee symptoms, and a meniscus tear was suspected.  An MRI revealed a meniscus tear, an ACL strain, and degenerative changes.  In February 2006, the Veteran had symptoms of limitation of flexion to 120 degrees, tenderness, and effusion.  In May 2006, the Veteran continued to have swelling and effusion into the joint, and the MRI continued to show degenerative changes of the left knee.  In November 2006, an MRI showed a meniscus tear and degenerative arthritis of the left knee, and at that time, the Veteran received a partial left knee replacement.  Subsequent to the left partial knee replacement, pain and effusion of the left knee continued to be noted.  A December 2013 treatment note revealed limitation of flexion to 125 degrees.  

In July 2015, the Veteran was afforded a VA examination to help assess the severity of the left knee disability.  At that time, the Veteran described functional impairment including the inability to kneel, and issues with standing, walking, and weight bearing.  The Veteran stated that the left knee disability interferes with his ability to do his job at a golf course, and he needs to take multiple breaks.  At that time, the left knee flexion was limited to 96 degrees, and there was full extension of the left knee.  The VA examiner did not find ankylosis of the left knee, and joint stability tests were negative.  The VA examiner stated there was no history of effusion and that the Veteran never had a meniscus condition; however, the VA examiner did note that the Veteran received the partial knee replacement of the medial meniscus.  Furthermore, the MRI revealed evidence of the prior left partial knee replacement, as well as evidence of soft tissue fullness, suggestive of joint effusion.  

As noted above, the record indicates that the Veteran has left knee symptoms affecting the semilunar cartilage (the meniscus).  Under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of the semilunar cartilage.  See 38 C.F.R. § 4.71a , Diagnostic Code 5259.  A higher rating is not available under Diagnostic Code 5259, so it is not possible to grant an initial rating in excess of 10 percent for the left knee disability under Diagnostic Code 5259.  

Additionally, under Diagnostic Code 5258 dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is assigned a 20 percent rating.  A higher rating in excess of 20 percent is not available under this Diagnostic Code.  A rating under this Diagnostic code is potentially more favorable for the Veteran, and is a more comprehensive rating regarding the Veteran's symptomatology and functional impairment.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2015).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2015).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  

As discussed above, the medical and lay evidence demonstrate symptoms of both arthritis with noncompensable limitation of motion (Diagnostic Code 5003) and removal of the semilunar cartilage that is symptomatic (Diagnostic Code 5259), with symptoms of locking, pain, and effusion into the joint (Diagnostic Code 5258); however, the Board finds that separate ratings under each of these codes or any combination of these diagnostic codes in this case would constitute pyramiding, as the Veteran would be compensated for the same symptoms of knee pain.  Therefore, the Board can only rate the Veteran under one of the applicable diagnostic codes.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  

Based on all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 20 percent rating under Diagnostic Code 5258 is more nearly approximated from April 2, 2012, as the Veteran experiences symptoms analogous to locking, pain, and effusion into the joint.  The Veteran has a history of left knee locking, and, even after the November 2007 partial knee replacement, the Veteran still experiences pain and effusion into the joint, more nearly approximating the dislocation of semilunar cartilage that causes locking, pain, and effusion into the joint.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2015); see also DeLuca at 204-07.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a veteran's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  In this regard, the Board finds that from April 2, 2012, Diagnostic Code 5258 is the most appropriate code to rate the some symptoms of the left knee disability based on current and present symptoms and clinical findings.  38 C.F.R. §§ 4.20, 4.71a.  Diagnostic Code 5258 is also more favorable to the Veteran than Diagnostic Code 5003 or 5257 because it results in the higher disability rating of 20 percent as opposed to a 10 percent rating.  

Additionally, the Board finds that, for the initial rating period from April 2, 2012, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  As noted above, the Veteran does not have flexion limited to 45 degrees to warrant a 10 percent rating, or extension limited to 10 degrees to warrant a 10 percent rating under Diagnostic Codes 5260 and 5261.  Furthermore, ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As lay and medical evidence shows no ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  See July 2015 VA examination report.  The Board additionally finds that a separate rating for instability of the left knee under Diagnostic Code 5257 is not warranted, as review of private treatment records do not show a history of knee instability, the July 2015 VA examination joint instability testing revealed negative testing, indicating no joint instability, and the Veteran has not contended that the left knee has symptoms of instability.   

The Board further finds that the Veteran is not entitled to a rating under Diagnostic Code 5055 for a knee replacement.  While the Board notes that the Veteran had a partial left knee replacement in November 2007, as a matter of law, the diagnostic code does not contemplate partial knee replacements.  See Hudgens v. Gibson, 	 26 Vet. App. 558, 560-51 (2014).  Therefore, Diagnostic Code 5055 is not applicable in this instance.  

Extraschedular and TDIU Considerations 

The Board has considered whether referral for an extraschedular rating would have been warranted for the left knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board further finds that for the entire initial rating period the symptomatology and impairment caused by the left knee disability are contemplated by the rating schedule.  The Veteran has described symptoms of pain on movement, limitation of motion, locking, tenderness, and pain on weight bearing.  The symptom of locking is specifically contemplated under the schedular rating criteria under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.  To the extent that locking was painful, and causes limitation knee motion, to include as due to weakness, incoordination, or fatigability, such symptoms and impairment have been considered under the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Additionally, interference with standing, sitting, and walking is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45.  To the extent that prolonged standing, walking, and sitting cause incidental knee pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to Diagnostic Code 5258.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 	 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  


In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for a higher rating.  In this case, the Veteran has not contended, and the record does not otherwise suggest, that the left knee disability renders him 

unemployable, but rather the evidence of record demonstrates the Veteran currently is working.  See July 2015 VA examination report.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.


ORDER

A higher initial rating of 20 percent, but no higher, for the left knee strain and degenerative arthritis, status post partial knee replacement under Diagnostic Code 5258 is granted.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


